Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159105
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 159105
                                                                    COA: 339424
                                                                    Ingham CC: 16-000384-FC
  TERRELL MARCUS ROBERTS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 4, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Part II(B) and II(C) of the Court of
  Appeals judgment and REMAND this case to that court for reconsideration in light of
  People v Beck, 504 Mich ___ (2019) (Docket No. 152934). In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2019
           s1021
                                                                               Clerk